DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 17, 2021 and is acknowledged and the rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jerome A. Deluca (55,106) on March 7, 2022.
The application has been amended as follows: 

Claim 24 is canceled 

Claim 10 line 3, following heat, delete “at least one of an upper die section or a lower die section”; Replace with – at least one of the upper die section or the lower die section --.

Claim 18 line 1, following 12, delete “wherein each die assembly comprises an upper die section and a lower die section, wherein causing the movable gantry press to 

Claim 23 line 9, following die, delete “assembly; and”. Replace with – assembly; --.

Claim 23 line 12, following finished part, add – ; receiving, at the controller, a second input to fabricate a second finished part; identifying, by the controller, a second die assembly of the plurality of die assemblies; moving the movable gantry press to the location of the second die assembly; causing, by the controller, the movable gantry press to lift a second upper die section of the second die assembly, loading a second blank into the second die assembly; and causing the movable gantry press to operate the second die assembly to fabricate the second finished part--.

Claim 25 line 1, following Claim, delete “24”; Replace with –23--.
Allowable Subject Matter
Claims 1-6, 8-12,15-18, 21-23 and 25 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art are Huang US Publication (2013/0160511) in view of Huang US Publication (2014/0090439) with in combination, disclose a system and method for forming finished parts with dies assemblies, movable gantry press, robots and controller, however

Claim 1,
“each die assembly comprising an upper die section and a lower die section; a movable gantry press configured to move between the plurality of respective locations and selectively operate the plurality of die assemblies; a first robot configured to move between the plurality of respective locations and load a respective blank into each die assembly of the plurality of die assemblies; and a controller configured to: receive a first input to fabricate a first finished part; identify a first die assembly of the plurality of die assemblies; instruct the movable gantry press to move to the location of the first die assembly; instruct the movable gantry press to lift the upper die section of the first die assembly; instruct the first robot to move to the location of the first die assembly; after the movable gantry press has lifted the upper die section of the first die assembly, instruct the first robot to load a first blank into the first die assembly; after the first robot has loaded the first blank into the first die assembly, instruct the movable gantry press to lower the upper die section of the first die assembly; and instruct the movable gantry press to operate the first die assembly to compress the first blank between the upper die section and the lower die section of the first die assembly to fabricate the first finished part.”.
Claim 12,
“a first input to fabricate a first finished part; identifying, by the controller, a first die assembly of a plurality of die assemblies located at a plurality of respective locations, …each die assembly comprising an upper die section and a lower die section;

Claim 23,
“causing, by the controller, the movable gantry press to lift a first upper die section of the first die assembly; loading a first blank into the first die assembly; causing, by the controller, the movable gantry press to operate the first die assembly to compress the first blank between the first upper die section and a first lower die section of the first die assembly to fabricate the first finished part; receiving, at the controller, a second input to fabricate a second finished part; identifying, by the controller, a second die assembly of the plurality of die assemblies; moving the movable gantry press to the location of the second die assembly; causing, by the controller, the movable gantry press to lift a second upper die section of the second die assembly…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 7, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753